Case: 20-50553     Document: 00515920936          Page: 1    Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 30, 2021
                                   No. 20-50553
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Thomas Michaelis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-245-1


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Thomas Michaelis was convicted by a jury of one count of conspiracy
   to possess with intent to distribute 50 grams or more of actual
   methamphetamine in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(A). On
   appeal, Michaelis argues that there was insufficient evidence to support his
   conviction because the Government failed to prove beyond a reasonable


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50553      Document: 00515920936           Page: 2   Date Filed: 06/30/2021




                                     No. 20-50553


   doubt the purity or concentration of the substance seized for which he was
   held accountable.     For the following reasons, we AFFIRM in part,
   REVERSE in part, and REMAND for resentencing.

                                I.    Background
          Michaelis was indicted for conspiring to possess with intent to
   distribute 50 grams or more of actual methamphetamine. At trial, Midland
   Police Detective James Dolan testified that he received information that an
   individual named Michael Zimmerman was selling narcotics from a motel
   room. Detective Dolan arrived at the motel room and took Zimmerman into
   custody based upon outstanding warrants.
          During a subsequent execution of a search warrant, detectives found
   a locked safe in a motel room that contained 101 grams of a substance that
   contained methamphetamine. Zimmerman testified that Michaelis had been
   in the motel room earlier that day, that the methamphetamine in the safe
   belonged to Michaelis, and that he and Michaelis had sold drugs from that
   room. Detective Dolan testified that he interviewed Michaelis, who admitted
   to ownership of the methamphetamine. Laboratory tests confirmed that the
   substance contained methamphetamine, but the substance was not tested for
   purity or concentration.
          Michaelis did not present any evidence at trial. At the close of the
   Government’s case, Michaelis moved for a judgment of acquittal under
   Federal Rule of Criminal Procedure 29, arguing that the Government had not
   proved that he was the actual individual who conspired to sell the
   methamphetamine because the evidence “did not indicate [Michaelis], at
   least for the drugs that were found at this particular point in time, possessed
   those drugs at all.” The district court denied the motion, concluding that a
   rational juror could find Michaelis guilty of the charged offense. The jury
   ultimately found Michaelis guilty as charged.




                                          2
Case: 20-50553        Document: 00515920936              Page: 3      Date Filed: 06/30/2021




                                         No. 20-50553


           The presentence report (“PSR”) calculated a base offense level of 30
   under U.S. Sentencing Guidelines §§ 2D1.1(a)(5) and (c)(5) because the
   offense involved more than 50 grams but less than 150 grams of actual
   methamphetamine. 1 Based upon a total offense level of 30 and a criminal
   history category of IV, the PSR recommended an advisory Guidelines range
   of imprisonment of 135 to 168 months. The PSR also stated that Michaelis
   was subject to a statutory minimum term of imprisonment of 10 years and a
   maximum term of life imprisonment under § 841(b)(1)(A).
           The district court adopted the PSR and sentenced Michaelis to a
   within-Guideline term of 157 months of imprisonment and imposed a five-
   year term of supervised release. Michaelis timely appealed.

                                 II.    Legal Standard
           We review de novo a denial of a motion for a judgment of acquittal.
   United States v. Ferguson, 211 F.3d 878, 882 (5th Cir. 2000). However, where
   “a defendant asserts specific grounds for a specific element of a specific count
   for a Rule 29 motion, he waives all others for that specific count.” 2 United
   States v. Herrera, 313 F.3d 882, 884 (5th Cir. 2002) (en banc). When waiver
   occurs, “our review is limited to determining whether . . . the record is
   devoid of evidence pointing to guilt.” Id. at 885 (internal quotation marks
   and citation omitted). In considering the sufficiency of the evidence, we
   evaluate all evidence, “whether circumstantial or direct, in the light most
   favorable to the government, with all reasonable inferences to be made in



           1
            This calculation appeared to rely on the evidence adduced at trial rather than any
   laboratory test establishing the purity or concentration of the substance.
           2
             In contrast, “a general challenge to the sufficiency of the evidence preserves de
   novo review as to all potential sufficiency issues.” United States v. Brown, 727 F.3d 329,
   335 (5th Cir. 2013) (italics omitted).




                                               3
Case: 20-50553      Document: 00515920936             Page: 4   Date Filed: 06/30/2021




                                       No. 20-50553


   support of the jury’s verdict.” United States v. Terrell, 700 F.3d 755, 760 (5th
   Cir. 2012) (per curiam) (internal quotation marks, brackets, and citation
   omitted).
          Other unpreserved and unpresented errors are subject to plain error
   review. United States v. Delgado, 672 F.3d 320, 329 (5th Cir. 2012). To
   prevail on plain error review, a defendant must identify (1) an error, (2) that
   is “clear or obvious, rather than subject to reasonable dispute,” and (3) that
   affects his “substantial rights.” Puckett v. United States, 556 U.S. 129, 135
   (2009). If he satisfies the first three requirements, we may, in our discretion,
   remedy the error if the error “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (internal quotation marks, brackets,
   and citation omitted).

                                III.    Discussion
   A.     Conviction
          During trial, Michaelis’s counsel argued that the Government had not
   met its evidentiary burden because it had not established that Michaelis
   either (1) was the “actual person who was conspiring with Mr. Zimmerman”
   or (2) possessed the drugs found in the safe. Because this is a specific
   challenge as to the evidence regarding the conspiracy and possession of the
   seized drugs and not a general sufficiency argument, Michaelis fails to
   preserve his current challenge as to the purity and concentration of the
   methamphetamine seized from the motel safe. See Herrera, 313 F.3d at 884.
   However, even if Michaelis’s sufficiency challenge was adequately
   preserved, it lacks merit for the reasons set forth below.
          To prove a conspiracy to distribute and possess a controlled
   substance, the Government must prove beyond a reasonable doubt “(1) the
   existence of an agreement between two or more persons to violate narcotics




                                            4
Case: 20-50553      Document: 00515920936          Page: 5    Date Filed: 06/30/2021




                                    No. 20-50553


   laws; (2) the defendant’s knowledge of the agreement; and (3) his voluntary
   participation in the conspiracy.” United States v. Valdez, 453 F.3d 252, 256–
   57 (5th Cir. 2006). The Supreme Court has held that “[o]ther than the fact
   of a prior conviction, any fact that increases the penalty for a crime beyond
   the prescribed statutory maximum must be submitted to a jury, and proved
   beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. 466, 490
   (2000). The Court has extended this holding to facts that increase a
   mandatory minimum sentence. Alleyne v. United States, 570 U.S. 99, 107–08
   (2013). In light of these holdings, we have held that “[i]f an indictment
   alleges involvement in a conspiracy to distribute an amount of a controlled
   substance that triggers enhanced penalties under §§ 841(b)(1)(A) or (B),”
   the Government must prove beyond a reasonable doubt the quantity of the
   alleged drug. United States v. Daniels, 723 F.3d 562, 570 (5th Cir. 2013),
   modified in part on reh’g, 729 F.3d 496 (5th Cir. 2013).
          Though Michaelis was convicted of conspiring to possess with intent
   to distribute actual methamphetamine, as he correctly states, the
   Government did not introduce evidence regarding the purity or
   concentration of the substance seized from the safe. However, drug quantity
   and type are not “formal” elements of a conspiracy or a possession offense;
   any failure by the Government to prove quantity and type affects only the
   statutorily prescribed sentence that the court may or must impose under
   § 841(b). Id. at 572–74; see United States v. Gamez-Gonzalez, 319 F.3d 695,
   699–700 (5th Cir. 2003) (holding the knowledge requirement under 21
   U.S.C. § 841 does not apply to the penalty); see also United States v. Haines,
   803 F.3d 713, 741–42 (5th Cir. 2015) (noting the “longstanding rule” that,
   for purposes of determining statutory minimum and maximum sentences,
   “Apprendi and Alleyne require the jury . . . to determine the amount which
   each defendant knew or should have known was involved in the conspiracy”
   (internal quotation marks omitted)). Thus, the Government’s failure to




                                          5
Case: 20-50553       Document: 00515920936             Page: 6      Date Filed: 06/30/2021




                                        No. 20-50553


   prove the particular drug type and quantity does not undermine Michaelis’s
   conviction. 3 See Daniels, 723 F.3d at 572–74.
   B.     Sentence
          Michaelis argued, in the alternative, that if his conviction was
   affirmed, his sentence should be vacated and remanded. In its original brief,
   the Government agreed to the remand. However, in its supplemental
   briefing on the appropriate standard of review, the Government, contending
   that plain error review applied, argued for the first time that Michaelis failed
   to meet the third prong of plain error. Michaelis, in turn, alleged that he
   preserved the error but that the prongs of plain error were met. We now turn
   to that issue.
          We conclude that plain error review applies. 4 Delgado, 672 F.3d at 329
   (5th Cir. 2012). The Government concedes the first two prongs due to the
   lack of evidence regarding the methamphetamine content supporting a
   mandatory minimum sentence; it does not, however, address the error’s
   effect on the Guidelines range. The parties therefore disagree on whether
   the conceded error affected Michaelis’s substantial rights (the third prong).
   The Government argues that the error affected only the mandatory minimum
   sentence, which was within the statutory sentencing range and below the
   Guidelines range applied by the district court, so there was no effect on
   Michaelis’s substantial rights.



          3
             Michaelis does not challenge, nor does he argue that there was insufficient
   evidence to support, the other elements of his conspiracy conviction.
          4
             In his supplemental brief, Michaelis argues that de novo review is appropriate
   because he “timely moved for a judgment of acquittal at the trial of his case,” which
   preserved the issue. However, as explained above, Michaelis failed to preserve a general
   sufficiency challenge by asserting specific grounds that were not raised on appeal.
   Therefore, Michaelis’s unpreserved challenge is reviewed for plain error.




                                              6
Case: 20-50553      Document: 00515920936           Page: 7    Date Filed: 06/30/2021




                                     No. 20-50553


          To the contrary, Michaelis argues that the district court’s error
   substantially affected his Guidelines range. He explains that the base offense
   level of 30 was derived from relevant conduct involving “at least 50 grams”
   of actual methamphetamine.        Had the district court applied the same
   amounts but used a “mixture and substance” calculation, the base offense
   level would have been 24. U.S. SENT’G GUIDELINES MANUAL § 2D1.1(c)(8)
   (U.S. SENT’G COMM’N 2018) (Drug Quantity Table); id. Ch. 5, Pt. A
   (Sentencing Table). As a result, instead of a Guidelines range of 135–168
   months, the proper range would have been 77–96 months; a clear difference
   that affected the outcome, given the fact that the district court issued a
   within-Guidelines sentence of 157 months. Under the circumstances, we
   conclude that Michaelis has shown “a reasonable probability that, but for the
   error, the outcome of the proceeding would have been different.” United
   States v. Randall, 924 F.3d 790, 796 (5th Cir. 2019) (quotation omitted); see
   also Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016) (“When a
   defendant is sentenced under an incorrect Guidelines range—whether or not
   the defendant’s ultimate sentence falls within the correct range—the error
   itself can, and most often will, be sufficient to show a reasonable probability
   of a different outcome absent the error.”).
          We therefore exercise our discretion to remand this case back to the
   district court for resentencing, as the Government initially requested and
   Michaelis requested in the alternative. See United States v. Rodriguez-Pena,
   957 F.3d 514, 515 (5th Cir. 2020) (per curiam) (acknowledging that “[i]n
   most cases where prong three is satisfied, [we] must exercise our discretion
   to remand . . . because usually a plain Guidelines error that affects substantial
   rights will also satisfy the fourth prong of plain-error review” (internal
   quotation marks, brackets, and citation omitted)); see also Rosales-Mireles v.
   United States, 138 S. Ct. 1897, 1911 (2018) (“In the ordinary case, . . . the
   failure to correct a plain Guidelines error that affects a defendant’s




                                          7
Case: 20-50553     Document: 00515920936          Page: 8   Date Filed: 06/30/2021




                                   No. 20-50553


   substantial rights will seriously affect the fairness, integrity, and public
   reputation of judicial proceedings.”).
          Accordingly, we AFFIRM the conviction, REVERSE the sentence,
   and REMAND for resentencing.




                                            8